 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 7
     FLORA L. ROBINSON,                             CASE NO. C19-5150 BHS
 8
                            Plaintiff,              ORDER GRANTING
 9         v.                                       DEFENDANT’S MOTION TO
                                                    DISMISS AND GRANTING
10   BANK OF AMERICA                                PLAINTIFF LEAVE TO AMEND
     CORPORATION, et al.,
11
                            Defendants.
12

13
           This matter comes before the Court on Defendant Bank of America Corporation’s
14
     (“BAC”) unopposed motion to dismiss. Dkt. 8.
15
           On January 28, 2019, Plaintiff Flora Robinson (“Robinson”) filed a civil rights
16
     complaint in Pierce County Superior Court for the State of Washington against
17
     Defendants BAC, Manager Rachel Harris, Bank Teller Alicia, and Patricia Ortiz alleging
18
     violations of her Fifth, Eighth, and Fourteenth Amendment rights. Dkt. 1-1. On
19
     February 27, 2019, BAC removed the matter to this Court. Dkt. 1. On March 6, 2019,
20
     BAC filed the instant motion to dismiss. Dkt. 8. Robinson did not respond.
21

22


     ORDER - 1
 1          First, the Court considers Robinson’s failure to respond as an admission that the

 2   motion has merit. Local Rules W.D. Wash. LCR 7(b)(2). Second, the Court agrees with

 3   BAC that Robinson fails to state a claim against BAC because Robinson fails to allege

 4   state action on behalf of BAC. See 42 U.S.C. § 1983. Finally, “[a] pro se litigant must

 5   be given leave to amend his or her complaint, and some notice of its deficiencies, unless

 6   it is absolutely clear that the deficiencies of the complaint could not be cured by

 7   amendment.” Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995). Upon review of

 8   the factual allegations, the Court finds that leave to amend is warranted. Robinson

 9   alleges that she is a disabled 80-year-old with health issues and that her BAC account

10   was unexpectedly frozen for over four months. Dkt. 1-1. While it may be absolutely

11   clear that Robinson may not bring civil rights causes of action against BAC, she may be

12   able to properly articulate other causes of action against a bank that allegedly froze her

13   account without explanation. Therefore, the Court grants BAC’s motion and grants

14   Robinson leave to amend. Robinson shall file an amended complaint or otherwise

15   respond no later than June 28, 2019. Failure to respond will result in dismissal of this

16   matter without further order of the Court.

17          IT IS SO ORDERED.

18          Dated this 31st day of May, 2019.

19

20

21
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge

22


     ORDER - 2
